In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00261-CV

IN THE MATTER OF P.S.                        §   On Appeal from the 415th District
                                                 Court
                                             §
                                                 of Parker County (JV16-0043)
                                             §
                                                 July 30, 2020
                                             §
                                                 Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant S.P. shall pay all of the costs of this

proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Mike Wallach__________________
                                         Justice Mike Wallach